1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDGAR ANDRES ENCISO,                                 Case No.: 21-CV-1201 JLS (KSC)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION FOR DISMISSAL WITH
                                                          PREJUDICE AS TO JPMORGAN
14   JPMORGAN CHASE BANK,
                                                          CHASE BANK, N.A.
     NATIONAL ASSOCIATION,
15
                                      Defendant.          (ECF No. 5)
16
17
18         Presently before the Court is the Parties’ Joint Motion for Dismissal with Prejudice
19   as to JPMorgan Chase Bank, N.A. (“Joint Mot.,” ECF No. 5). Good cause appearing, the
20   Court GRANTS the Joint Motion and DISMISSES Defendant JPMorgan Chase Bank,
21   National Association (“Chase”), from this action WITH PREJUDICE. Per the terms of
22   the Joint Motion, each party will bear its own fees and costs. Given that Chase is the sole
23   defendant in this action, this concludes the litigation in this matter; accordingly, the Clerk
24   of the Court SHALL CLOSE the file.
25         IT IS SO ORDERED.
26   Dated: July 15, 2021
27
28

                                                      1
                                                                                21-CV-1201 JLS (KSC)
